department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date number release date wta-n-104340-00 uilc memorandum for patrice sadowski new jersey district from patricia mcdermott senior technician reviewer cc ebeo br subject classification of attorneys and engineers this is in response to your request for advice on whether compensation paid to professionals such as attorneys and engineers should be reported on form_w-2 rather than on form 1099-misc you describe the situation where a professional receives a form_w-2 for some of the compensation from a particular entity and a form_1099 for other compensation from the same entity the proper form for reporting compensation depends on the worker’s status that is amounts paid to an employee are reported on form_w-2 amounts paid to a worker who is not an employee are reported on form 1099-misc subject_to a dollar_figure threshold see sec_31_6051-1 and sec_1_6041-1 whether a worker is an employee or independent_contractor depends on the facts and circumstances of the particular case see independent_contractor or employee training rev tpds therefore it is not possible to provide an across-the-board answer as to whether compensation should be reported on form_w-2 rather than on form_1099 in the situations you describe in addition it is possible for a worker to have a dual status that is to be an employee with respect to one type of service and the compensation_for that service while being an independent_contractor with respect to another type of service and the compensation_for that service see revrul_58_505 1958_2_cb_728 and page of independent_contractor or employee in summary it is necessary to determine whether compensation paid to a worker is compensation_for service as an employee or compensation_for service as an independent_contractor once that is determined compensation_for service as an employee is reported on form_w-2 and compensation_for service as an independent_contractor is reported on form 1099-misc i hope this information is helpful to you
